PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LaBarge et al.
Application No. 16/254,675
Filed: January 23, 2019
For: ELECTRICAL GROUNDING SYSTEMS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed April 19, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is DISMISSED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition list inventor John H. Belk, as being 65 years of age or older.  However, according to the Office records and the application data sheet (ADS) filed March 15, 2021, there is no inventor John H. Belk listed as an inventor for this application.  For this reason the petition cannot be granted at this time.

Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO, petitioners/applicants should consider redacting such personal information from the documents before submitting them to the USPTO.  Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a patent. Furthermore, the record from an abandoned application may also be available to the public if the application is referenced in a published application or an issued patent (see 37 CFR 1.14). 

Further correspondence with respect to this matter should be addressed as follows:


			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By FAX:		(571) 273-8300

By internet:		EFS-Web1 

The application is being forwarded to the Technology Center Art Unit 2848 for action in its regular turn.      

Telephone inquiries concerning this decision should be directed to the undersigned at 571-272-7141. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.




/LASHAWN MARKS/
Paralegal Specialist
Office of Petitions







    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).